DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fitzgerald et al. (US 2011/0035540).
Consider claim 1, Fitzgerald et al. discloses a storage system comprising: a plurality of storage controllers, wherein each of the plurality of storage controllers is configured to support a plurality of modular solid state storage devices; and a storage system controller operatively coupled to each storage controller of the plurality of storage controllers, the storage system controller comprising a processing device, the processing device to: form a redundant array of independent drives (RAID) stripe across a set of storage controllers of the plurality of storage controllers, wherein the RAID stripe comprises two or more of the plurality of modular solid state storage devices of at least one of the set of storage controllers; and write the RAID stripe across the set of storage controllers (Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], multiple modular flash DIMMs have controllers, which are connected to flash Hubs (controllers) and then to a host blade controller through a switched fabric. The use of various types of RAID are disclosed and used.)
Consider claim 2, Fitzgerald et al. discloses the storage system of claim 1, wherein the plurality of modular solid state storage devices comprise direct-mapped solid-state storage devices (Fig. 2A, 3A, 3B, [0030], [0033], [0035], [0073] and [0074]).
Consider claim 3, Fitzgerald et al. discloses the storage system of claim 1, wherein the processing device is further to: form a second RAID stripe across a second set of storage controllers of the plurality of storage controllers, wherein the second RAID stripe has a different geometry than the RAID stripe; and write the second RAID stripe across the second set of storage controllers (Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], different types of RAIDs can be used over a different number of storage devices.).
Consider claim 4, Fitzgerald et al. discloses the storage system of claim 1, wherein the plurality of storage controllers comprise one or more authorities, wherein each of the one or more authorities determines how operations will proceed against particular logical elements of the plurality of modular solid state storage devices, wherein each of the particular logical elements is operated on through a particular authority of the one or more authorities across the plurality of storage controllers, wherein the particular authority communicates with the plurality of storage controllers to facilitate a collective performance of operations against the particular logical elements (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], User can configured the system to their needs.).
Consider claim 5, Fitzgerald et al. discloses the storage system of claim 1, wherein the processing device is further to: determine a change associated with a topography of the plurality of storage controllers, wherein a new erasure coding scheme is selected for forming a subsequent RAID stripe based on determining the change associated with the topography of the plurality of storage controllers (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], Flash DIMMs can fail, be removed or added and different types of RAID can be applied.).
Consider claim 6, Fitzgerald et al. discloses the storage system of claim 1, further comprising: one or more storage device interconnectors operatively coupled to the plurality of modular solid state storage devices, wherein the one or more storage device interconnectors enable transfer of data between the plurality of modular solid state storage devices (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], the figures show the various interconnectors between the various devices including switching fabric.).
Consider claim 7, Fitzgerald et al. discloses the storage system of claim 1, wherein the storage system controller is configured to support a non-disruptive upgrade of one or more of the plurality of storage controllers ([0107]).
Claims 8-14 are the method claims of system claims 1-7 above and are rejection in the same manner using the same rationale.
Claims 15-20 are the medium claims of system claims 1-6 above and are rejection in the same manner using the same rationale.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. The applicant argues that Fitzgerald does not disclose that each storage controller is configured to support a plurality of modular solid-state storage devices. While the entire DIMMs described in Fitzgerald are themselves modular, the flash devices that are managed by the flash storage controllers are not modular, they are integrated together on a single DIMM. Thus, Fitzgerald does not disclose a higher level storage controller is coupled to each storage controller in a storage system and that the storage controllers each support a plurality of modular solid-state storage devices. 
However, as shown in Fig. 2A and B, [0035] and [0059], each controller is connected to every other component in the system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.